 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT A. GIBBS,                                 No. 2:18-cv-2262-MCE-EFB P
11                       Plaintiff,
12            v.                                       ORDER
13    COUNTY OF SHASTA, et al.,
14                       Defendants.
15

16           Plaintiff is a former county jail inmate proceeding without counsel in an action brought

17   under 42 U.S.C. § 1983. On November 16, 2018, the court issued findings and recommendations,

18   which recommended dismissal of this action after plaintiff failed to pay the filing fee required by

19   28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and

20   trust account statement required by 28 U.S.C. § 1915(a). ECF No. 8. Thereafter, plaintiff filed

21   objections to the finding and recommendations, stating that he had “received no cooperation from

22   Shasta County Jail” and requesting an extension of time. ECF No. 9. The court granted

23   plaintiff’s request for an extension of time. ECF No. 10. Plaintiff now seeks another extension of

24   time stating that he has been released from jail custody and needs the non-prisoner application

25   form. ECF No. 12. The court will grant plaintiff one final opportunity to submit an application

26   for leave to proceed in forma pauperis.

27   /////

28   /////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. Plaintiff has 30 days from the date of this order to file an application for leave to
 3            proceed in forma pauperis. Should plaintiff fail to timely comply, the findings and
 4            recommendations will be submitted to the district judge for consideration.
 5         2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 6            Forma Pauperis.
 7   DATED: January 9, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
